 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 
 
EXHIBIT 10.1
 
PURCHASE AND SALE AGREEMENT

 
 
 

--------------------------------------------------------------------------------

 

















PURCHASE AND SALE AGREEMENT


BETWEEN


PETROHUNTER ENERGY CORPORATION
AND
PETROHUNTER OPERATING COMPANY


AS SELLER


AND


LARAMIE ENERGY II, LLC


AS BUYER




DATED EFFECTIVE APRIL 1, 2008








MESA AND GARFIELD COUNTIES, COLORADO


CONFIDENTIAL

 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
 
 
Page


 
ARTICLE 1 PURCHASE AND SALE
1
         
1.1
Purchase and Sale
1
         
1.2
Assets
1
         
1.3
Effective Time
2
   
ARTICLE 2 PURCHASE PRICE
2
         
2.1
Purchase Price
2
         
2.2
Escrow Account
2
         
2.3
Adjustments to Purchase Price
3
           
 
a.
Upward Adjustments
3
           
 
b. 
Downward Adjustments
3
         
2.4
  Allocated Values
4
   
ARTICLE 3 DUE DILIGENCE REVIEW
4
         
3.1
Access to Records
4
         
3.2
Representation and Warranty
4
         
3.3
Access to Properties
4
   
ARTICLE 4 TITLE MATTERS
4
         
4.1
Defensible Title
4
         
4.2
Permitted Encumbrances
5
         
4.3
Title Defects
5
         
4.4
Adjustments for Title Defects
5
           
 
a. 
Notice of Title Defects
5
           
 
b. 
Defect Adjustments
5
         
4.5
Dispute Resolution
6
         
4.6
Casualty Loss
7

 

--------------------------------------------------------------------------------


TABLE OF CONTENTS
 
 
Page

 

   
ARTICLE 5 ENVIRONMENTAL MATTERS
7
         
5.1
Definitions
7
           
 
a. 
Environmental Laws
7
           
 
b. 
Governmental Authority
7
           
 
c. 
Environmental Defect
7
           
 
d. 
Remediation
8
         
5.2
Environmental Assessment
8
         
5.3
Adjustments for Environmental Defects Pre-Closing
8
           
 
a. 
Notice of Environmental Defects
8
           
 
b.
Defect Adjustments
8
         
5.4
Environmental Dispute Resolution Pre-Closing
8
         
5.5
Seller’s Indemnity
9
         
5.6
Buyer’s Indemnity
9
   
ARTICLE 6 SELLER’S REPRESENTATIONS
10
         
6.1
PetroHunter Energy Entity Representations
10
         
6.2
PetroHunter Operating Entity Representations
10
         
6.3
Power
10
         
6.4
Authorization and Enforceability
10
         
6.5
Liability for Brokers’ Fees
10
         
6.6
No Bankruptcy
10
         
6.7
Litigation
10
         
6.8
Taxes
11
         
6.9
Tax Partnerships
11
         
6.10
Agreements
11
         
6.11
Prepayments
11
         
6.12
Hydrocarbon Sales Contracts
11

 
 

--------------------------------------------------------------------------------


TABLE OF CONTENTS
 
 
Page

 

         
6.13
Hedging Arrangements
11
         
6.14
Preferential Rights to Purchase and Areas of Mutual Interest
11
         
6.15
Third-Party Consents
11
         
6.16
Leases
11
         
6.17
Surface Use Agreements
12
         
6.18
Liens and Encumbrances
12
         
6.19
Imbalance Volumes
12
         
6.20
Lease Burdens
12
         
6.21
Compliance with Law
12
         
6.22
Outstanding Commitments, AFEs and Invoices
12
         
6.23
Plugging and Abandonment Obligations
12
   
ARTICLE 7 BUYER’S REPRESENTATIONS
13
         
7.1
Organization and Standing
13
         
7.2
Power
13
         
7.3
Authorization and Enforceability
13
         
7.4
Liability for Brokers’ Fees
13
         
7.5
No Bankruptcy
13
         
7.6
Litigation
13
   
ARTICLE 8 PRE-CLOSING OBLIGATIONS
13
         
8.1
Operations Prior to Closing
13
         
8.2
Restriction on Operations
14
         
8.3
Legal Status
14
         
8.4
Notices of Claims
14
         
8.5
Compliance with Laws
15
         
8.6
Government Reviews and Filings
15
         
8.7
Confidentiality of Data and Information
15

 
 

--------------------------------------------------------------------------------


TABLE OF CONTENTS
 
 
Page

 

   
ARTICLE 9 CONDITIONS TO CLOSING
15
         
9.1
Buyer’s Conditions
15
           
 
a.
Representations, Warranties and Covenants
15
           
 
b.
No Action
15
           
 
c.
Title Defects
15
           
 
d.
Dismissal of Furr Lawsuit
16
           
 
e.
Ratification of Furr Lease
16
           
 
f.
Ratifications and Extensions of Jolley Leases
16
           
 
g.
Termination of Apollo Agreement
16
           
 
h.
Remediation of Furr and Reppo Pitts
16
           
 
i.
Termination of Clear Creek Agreements
16
           
 
j.
Release of Global Project Finance AG Mortgage
16
           
 
k.
Release of CCES Deed of Trust
17
           
 
l.
Creditor Agreements
17
           
 
m.
MAB Resources, LLC Disclaimer
17
           
 
n.
Delivery of Reppo Wissler Area
17
           
 
o.
Access and Surface Use
17
           
 
p.
Hagen Road Access Agreement
17
         
9.2
Seller’s Conditions
17
           
 
a.
Representations, Warranties and Covenants
17
           
 
b.
No Action
17
           
 
c.
Title Defects
18
   
ARTICLE 10 RIGHT OF TERMINATION AND ABANDONMENT
18
         
10.1
Termination
18
         
10.2
Liabilities Upon Termination
18
           
 
a.
Buyer’s Default
18

 
 

--------------------------------------------------------------------------------


TABLE OF CONTENTS
 
 
Page

 

           
 
b.
Seller’s Default
18
           
 
c.
Other Termination
18
   
ARTICLE 11 CLOSING
19
         
11.1
Date of Closing
19
         
11.2
Place of Closing
19
         
11.3
Title Escrow Agent
19
         
11.4
Closing Obligations
19
           
 
a.
Seller’s Certificates
19
           
 
b.
Buyer Certificate
19
           
 
c.
Non-Foreign Status
19
           
 
d.
Assignment
19
           
 
e.
Governmental Forms of Transfer
19
           
 
d.
Scheduled Creditor Releases
19
           
 
g.
Settlement Statement
19
           
 
h.
Purchase Price
19
           
 
i.
Change of Operator
20
           
 
j.
Possession
20
           
 
k.
Possession
20
   
ARTICLE 12 POST-CLOSING OBLIGATIONS
20
         
12.1
Buyer’s Performance Deposit
20
         
12.2
Post-Closing Adjustments
20
         
12.3
Dispute Resolution
21
         
12.4
Records
21
         
12.5
Transfer Taxes and Recording Fees
21
         
12.6
Further Assurances
21
         
12.7
EnCana Road Maintenance Agreement
21

 
 

--------------------------------------------------------------------------------


TABLE OF CONTENTS
 
 
Page

 

   
ARTICLE 13 TAX MATTERS
21
         
13.1
Apportionment of Tax Liability
21
         
13.2
Tax Reports and Returns
21
         
13.3
Sales Taxes
22
         
13.4
Tax Information
22
   
ARTICLE 14 ASSUMPTION AND RETENTION OF OBLIGATIONS AND INDEMNIFICATION
22
         
14.1
Buyer’s Assumption of Liabilities and Obligations
22
         
14.2
Seller’s Retention of Liabilities and Obligations
22
         
14.3
Indemnification
22
           
 
a.
Seller’s Indemnification of Buyer
22
           
 
b.
Buyer’s Indemnification of Seller
23
         
14.4
Release
23
         
14.5
Procedure
23
           
 
a.
Coverage
23
           
 
b.
Claim Notice
23
           
 
c.
Information
23
           
 
d.
Dispute
24
         
14.6
Reservation as to Non-Parties
24
   
ARTICLE 15 MISCELLANEOUS
24
         
15.1
Exhibits
24
         
15.2
Expenses
24
         
15.3
Notices
25
         
15.4
Amendments
25
         
15.5
Assignment
26
         
15.6
Announcements
26
         
15.7
Headings
26

 
 

--------------------------------------------------------------------------------


TABLE OF CONTENTS
 
 
Page

 

         
15.8
Counterparts
26
         
15.9
References
26
         
15.10
Governing Law
26
         
15.11
Entire Agreement
26
         
15.12
Binding Effect
26
         
15.13
Survival
26
         
15.14
No Third-Party Beneficiaries
26
         
15.15
Limitation on Damages
26
         
15.16
Severability
26
         
15.17
Condition Precedent
27



 
 

--------------------------------------------------------------------------------

 

EXHIBITS
 
 
Exhibit
 
Description
 
Section
Reference
A
Leases and Lands
 
1.2.a
B
Wells, Undeveloped Locations and Allocated Values
 
1.2.b
C
Easements and Surface Leases
 
1.2.e
D
Personal Property and Equipment Inventory
 
1.2.e
E
Officer’s Certificates of Seller
 
11.3.a
F
Officer’s Certificate of Buyer
 
11.3.b
G
Non-Foreign Affidavits of Seller
 
11.3.c
H
Form of Assignment and Bill of Sale
 
11.3.d



DISCLOSURE SCHEDULES


 
Schedule
 
Description
 
Section
Reference
6.7
Litigation
 
6.7
6.10
Material Agreements
 
6.10
6.15
Consents to Assign
 
6.15
6.18
Schedule of Creditors
 
6.18
                 












 
 

--------------------------------------------------------------------------------

 

PURCHASE AND SALE AGREEMENT
 
This Purchase and Sale Agreement (“Agreement”), dated April 25, 2008, is by and
between PetroHunter Energy Corporation (“PetroHunter Energy”) a Maryland
corporation, and PetroHunter Operating Company (“PetroHunter Operating”), a
Maryland corporation, (together “Seller”) with an address of 1600 Stout Street,
Suite 2000, Denver, Colorado 80202, and Laramie Energy II, LLC (“Laramie
Energy”), a Delaware limited liability company (“Buyer”) with an address of 1512
Larimer Street, Suite 1000, Denver, Colorado 80202.  The transaction
contemplated by this Agreement may be referred to as the “Transaction.”  Seller
and Buyer may be referred to individually as a “Party” or collectively as the
“Parties.”
 
RECITALS
 
A. Seller owns and desires to sell the Assets, as defined below, to Buyer upon
the terms and conditions set forth in this Agreement.
 
B. Buyer desires to purchase the Assets pursuant to the terms and conditions of
this Agreement.
 
AGREEMENT
 
In consideration of the mutual promises contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Seller and Buyer agree as follows:
 
ARTICLE 1
PURCHASE AND SALE
 
1.1 Purchase and Sale.  Seller agrees to sell and convey to Buyer, and Buyer
agrees to purchase and receive from Seller, the Assets, as defined below.
 
1.2 Assets.  The “Assets” are all of Seller’s right, title and interest in and
to the following real and personal property interests, located in Mesa and
Garfield Counties, Colorado.
 
a. The oil and gas leases described on Exhibit A (the “Leases”) insofar as the
Leases cover the lands described on Exhibit A (the “Lands”), and the oil, gas
and all other hydrocarbons (including, but not limited to, coalbed methane)
(“Hydrocarbons”), that may be produced from the Leases and Lands;
 
b. The oil and gas wells located on the Leases and Lands, or lands pooled or
unitized therewith, including without limitation, the oil and gas wells
specifically described on Exhibit B, whether producing or non-producing; all
injection and disposal wells on the Leases and Lands (the “Wells”), and all
personal property and equipment associated with the Wells as of the Effective
Time;
 
c. The rights, to the extent transferable, in and to all existing and effective
unitization, pooling and communitization agreements, declarations and orders,
and the properties covered and the units created thereby, to the extent that
they relate to or affect any of the interests described in Sections 1.2.a. and
1.2.b. or the post-Effective Time production of Hydrocarbons from the Leases and
Lands;
 
-1-

--------------------------------------------------------------------------------


d. The rights, to the extent transferable, in and to Hydrocarbon sales,
purchase, gathering, processing and transportation (both executed and pending)
contracts, operating agreements, balancing agreements, joint venture agreements,
partnership agreements, farmout agreements and other contracts, agreements and
instruments relating to the interests described in Sections 1.2.a., 1.2.b. and
1.2.c., including without limitation the Material Agreements described on
Schedule 6.10, only insofar as they relate to the Leases and Lands, excluding
any insurance contracts;
 
e. All of the personal property, fixtures, improvements, well equipment,
permits, licenses, approvals, servitudes, rights-of-way, easements, surface
leases, and other surface rights, tanks, injection facilities, saltwater
disposal facilities, compression facilities, gathering systems, other
appurtenances and facilities located on or used as of the Effective Date in
connection with or otherwise related to the exploration for or production,
gathering, treatment, processing, storing, sale or disposal of Hydrocarbons or
water produced from the properties and interests described in Sections 1.2.a
through 1.2.d, including without limitation the easements and surface leases
described on Exhibit C and the personal property and equipment described on
Exhibit D;
 
f. All raw data and geophysical modeling seismic lines over the general area of
the Assets but excluding from the foregoing those files, records, data and
information, (i) subject to unaffiliated third party contractual restrictions on
disclosure or transfer, or (ii) subject to a transfer fee, unless Buyer agrees
in writing to pay such transfer fees; cores and core analysis relevant to the
general area of the Assets, and all geologic information, including mudlogs,
electric log, well files; daily drilling and completion reports, scout tickets,
and other relevant data; and
 
g. All files, records, correspondence, data and information relating to the
items described in Sections 1.2.a through 1.2.e maintained by Apollo Energy,
LLC, predecessor in interest to Seller (the “Records”), including, without
limitation, lease and land files, abstracts, title reports, memoranda and
opinions, well files, contract files, gas, oil and other hydrocarbon sales
contract files, gas gathering, processing, transportation and marketing files,
division order files, tax and accounting files related to the Assets.
 
1.3 Effective Time.  The purchase and sale of the Assets shall be effective as
of April 1, 2008 at 7:00 a.m., Mountain Time (the “Effective Time”).
 
ARTICLE 2
PURCHASE PRICE
 
2.1 Purchase Price.  The Purchase Price for the Assets shall be Twenty-One
Million Dollars ($21,000,000) (the “Purchase Price”), subject to Section 2.3
below.  Based on market valuations performed by independent third parties, and
Seller’s reasonable judgment based on several factors, including but not limited
to market solicitations, offers made to Seller,  and expressions of interest
made and received by Seller, the Purchase Price is fair and reasonable
consideration for the Assets.  The Parties acknowledge that Buyer is not
indebted to Seller in any manner and that Buyer is not a creditor of Seller, a
direct or indirect equity holder of Seller, or in any way related to Seller.
 
2.2 Escrow Account.  Contemporaneously with execution of this Agreement, the
Parties and Wells Fargo Bank, National Association (the “Escrow Agent”) will
enter into an escrow agreement (the “Escrow Agreement”), mutually agreeable to
the Parties, pursuant to which Buyer will deposit the Purchase Price by wire
transfer of immediately available funds in an escrow account with Escrow Agent
(the “Escrow Account”).  Under the terms of the Escrow Agreement, the Escrow
Agent shall distribute
 
 
-2-

--------------------------------------------------------------------------------


the Purchase Price as set forth in Article 11.  A specified portion of the
Purchase Price from the Escrow Account shall be earmarked by Buyer in writing
prior to Closing for and to be paid by the Escrow Agent to secured creditors in
accordance with Section 11.4 in exchange for the release of all claims of such
secured creditors.
 
2.3 Adjustments to Purchase Price.  The Purchase Price shall be adjusted
according to this Section without duplication.  For all adjustments known as of
Closing, the Purchase Price shall be adjusted at Closing pursuant to a
“Preliminary Settlement Statement” approved by Seller and Buyer on or before
Closing.  A draft of the Preliminary Settlement Statement will be prepared by
Seller and provided to Buyer four business days prior to Closing for Buyer’s
comment and review.  The Preliminary Settlement Statement shall set forth the
Purchase Price as adjusted as provided in this Section using the best
information available at the Closing Date which amount shall be deposited into
the Escrow Account by wire transfer of immediately available funds by Buyer at
Closing and is referred to as the “Closing Amount.”  After Closing, final
adjustments to the Purchase Price shall be made pursuant to the Final Settlement
Statement to be delivered pursuant to Section 12.1.  For the purposes of this
Agreement, the term “Property Expenses” shall mean all capital expenses, joint
interest billings, lease operating expenses, lease rental and maintenance costs,
Taxes (as defined and apportioned as of the Effective Time pursuant to Article
13), drilling expenses, workover expenses, geological, geophysical and any other
exploration or development expenditures chargeable under applicable operating
agreements or other agreements consistent with the standards established by the
Council of Petroleum Accountant Societies of North America that are attributable
to the maintenance and operation of the Assets during the period in
question.  At Closing, Buyer shall acquire any and all rights of Seller to
obtain a cash contribution from Fossil Creek Land Company (“Fossil”) and
Williams Production RMT Company (“Williams”) or any other working interest owner
for drilling costs associated with the Reppo A11-34B and A10-34D wells (the
“Reppo Wells”) and any and all rights as a co-tenant of Fossil and Williams to
recoup Fossil’s and Williams’ share of the Reppo Drilling Costs from proceeds of
production attributable to Fossil’s and Williams’ working interests in the Reppo
Wells or drill sites.
 
a. Upward Adjustments.  The Purchase Price shall be adjusted upward by the
following:
 
i. An amount equal to all Property Expenses, including prepaid expenses,
attributable to the Assets after the Effective Time that were paid by Seller
(all to be apportioned as of the Effective Time except as otherwise provided),
including without limitation, prepaid rentals and royalties, including lease
rentals; and
 
ii. Any other amount provided in this Agreement or agreed upon by Seller and
Buyer.
 
b. Downward Adjustments.  The Purchase Price shall be adjusted downward by the
following:
 
i. An amount equal to all Property Expenses attributable to the Assets prior to
the Effective Time that are paid by Buyer, including without limitation, an
amount equal to any payables to Noble Energy arising prior to the Effective Time
for amounts owing for Seller’s participation in the Noble Energy operated wells
on the Grunska lease (note:  through January 2008 the dollar amount invoiced by
Noble Energy to the Seller was $101,934);
 
ii. An amount equal to the sum of all Title Defect adjustments under Section
4.4.b.;
 
-3-

--------------------------------------------------------------------------------


iii. An amount equal to the sum of all Environmental Defect adjustments under
Section 5.3.b; and
 
iv. Any other amount provided in this Agreement or agreed upon by Seller and
Buyer.
 
2.4 Allocated Values.  Buyer and Seller have agreed to allocate the Purchase
Price among the Assets as set forth on Exhibit B, which amounts shall be
referred to as the “Allocated Value.”
 
ARTICLE 3
DUE DILIGENCE REVIEW
 
3.1 Access to Records.  Subject to Section 3.2, Seller will disclose and make
available to Buyer and its representatives at Seller’s or Seller’s agent’s
office and during Seller’s normal business hours, all Records in Seller’s
possession or control, including Records in the possession of Apollo Energy,
LLC, Seller’s predecessor in interest, relating to the Assets for the purpose of
permitting Buyer to perform its due diligence review including, but not limited
to, all title opinions, well, leasehold, unit, title, contract, division order,
accounting, tax, gas marketing, vendor and creditor files.  Seller agrees to
cooperate with Buyer in Buyer’s efforts to obtain, at Buyer’s sole expense, such
additional information relating to the Assets as Buyer may reasonably
desire.  Buyer may inspect the Records only to the extent it may do so without
violating any obligation, confidence or contractual commitment of Seller to a
third party.  Seller shall use reasonable efforts to obtain the necessary
consents to allow Buyer’s examination of any confidential information that is
material to this transaction.
 
3.2 Representation and Warranty.  Seller represents and warrants that the
Records are accurate and complete in all material respects.
 
3.3 Access to Properties.  Seller hereby consents to Buyer conducting, upon
advance notice to Seller, at Buyer’s sole risk and expense, on site inspections
and an environmental assessment of the Assets.  Any information learned by Buyer
in connection with its on-site inspection and an environmental assessment of the
Assets shall be deemed to be confidential and proprietary to Seller, and Buyer
agrees that all such information is subject to the provisions of Section
8.8.  In connection with the granting of such access, Buyer represents that it
is adequately insured and, except to the extent caused by Seller’s gross
negligence or willful misconduct, waives, releases and agrees to indemnify
Seller and Seller’s representatives from and against all liabilities,
obligations, Losses (as defined in Section 14.3) claims for injury to, or death
of, persons or for damage to property arising in any way from the access
afforded to Buyer hereunder or the activities of Buyer.  This waiver, release
and indemnity by Buyer shall survive termination of this Agreement.
 
ARTICLE 4
TITLE MATTERS
 
4.1 Defensible Title.  The term “Defensible Title” means such title to the
Assets, that, subject to and except for Permitted Encumbrances:  (i) entitles
Seller to receive not less than the net revenue interest set forth on Exhibit B
for each Well or undeveloped location listed on Exhibit B (“NRI”); (ii)
obligates Seller to bear costs and expenses relating to the maintenance,
development, operation and the production of Hydrocarbons from each Well or
undeveloped location in an amount not greater than the working interest set
forth in Exhibit B (“WI”); (iii) is not subject to reduction by virtue of the
exercise by any third party of a reversionary interest, back in or similar right
except as scheduled in Exhibit B; (iv) is free and clear of mortgages,
encumbrances, liens, delinquent taxes and preferential rights to purchase or
rights of first refusal unless the foregoing rights are waived by the holders
thereof;
 
-4-

--------------------------------------------------------------------------------


(v) is not subject to access and surface use limitations, restrictions,
conditions, compensation for use or damage provisions that are unacceptable to
Buyer in its sole judgment; (vi) is not subject to unperformed drilling
obligations except as expressly assumed by Buyer; and (vii) is not subject to
defects or conditions that would create a material impairment of use or loss of
interest in the affected Asset.
 
4.2 Permitted Encumbrances.  The term “Permitted Encumbrances” shall mean:
 
a. lessors’ royalties, overriding royalties, net profits interests, production
payments, reversionary interests and similar burdens if the net cumulative
effect of such burdens does not operate to reduce the NRI set forth on Exhibit
B.
 
b. liens for Taxes, or assessments, not yet due or delinquent;
 
c. all rights to consent by, required notices to, filings with, or other actions
by federal, state and local governmental entities in connection with the
ownership or operation of the Leases if the same are customarily obtained
subsequent to such transfer of ownership or operations;
 
d. easements, rights-of-way, servitudes, permits, and surface leases on, over,
or in respect of property owned or leased by Seller or over which Seller owns
rights-of-way, easements, permits, or licenses that are of record in the
applicable county to the extent such matters, individually or in the aggregate,
do not materially interfere with oil and gas operations on the Leases and do not
materially affect the value thereof;
 
e. any encumbrance, title defect or matter (whether or not constituting a Title
Defect) waived or deemed waived by Buyer pursuant to Section 4.4.a.
 
4.3 Title Defects.  The term “Title Defect” means:
 
a. Any encumbrance, encroachment, irregularity, defect in or objection to real
property title, excluding Permitted Encumbrances, that alone or in combination
with other defects renders title to an Asset less than Defensible Title.
 
b. Surface use restrictions, use, compensation or damage provisions contained in
any conveyance, lease or other contract, including the Leases and Material
Agreements, which could interfere with access to the Leases and Lands or
operations for the exploration, development and production of Hydrocarbons from
the Leases and Lands.
 
4.4 Adjustments for Title Defects.
 
a. Notice of Title Defects.  Buyer shall deliver to Seller a written “Notice of
Title Defects” on or before May 2, 2008.  The Notice of Title Defects shall
describe the Title Defect and state the reduction in the Allocated Value of an
Asset caused by the Title Defect (the “Defect Value”).  Other than matters which
are violative of Seller’s special warranty of title set out in Exhibit F, any
matters not described in a written Notice of Title Defect shall conclusively be
deemed to have been waived and accepted by Buyer, and shall be deemed Permitted
Encumbrances hereunder.
 
b. Defect Adjustments.  With respect to adjustments to the Purchase Price for
Title Defects, the Parties agree as follows:
 
-5-

--------------------------------------------------------------------------------


i. “Excluded Assets” are Assets excluded from this Agreement pursuant to
Sections 4.4.b.iii and iv.
 
ii. Seller shall have the option of attempting to cure Title Defects to the
reasonable satisfaction of Buyer on or before the Closing Date, which option
shall be communicated to Buyer no later than two days prior to the Closing Date;
 
iii. If Seller does not elect to cure or cannot cure a Title Defect to Buyer’s
reasonable satisfaction, Buyer shall have the option to either accept assignment
of the Asset affected by a Title Defect, and the Purchase Price shall be
adjusted downward by the Defect Value, or to exclude such Asset from this
Agreement.  If Buyer elects to exclude such Asset, the Purchase Price shall be
adjusted downward by an amount equal to the Allocated Value of the Excluded
Asset; and
 
iv. If a Title Defect is not cured to Buyer’s reasonable satisfaction on or
before Closing, then Seller has the right to extend the Closing Date as to the
affected Asset for up to thirty (30) days.  If Seller extends the Closing Date
under this subsection as to any Asset, an amount equal to the applicable Defect
Value shall be retained in the Escrow Account for up to thirty (30) days after
Closing.  The total of all such Defect Values are referred to as the “Title
Escrow Amount”.  Upon Seller’s cure of a Title Defect to Buyer’s reasonable
satisfaction on or before thirty (30) days after Closing, Seller and Buyer shall
execute and deliver written instructions to the Escrow Agent instructing the
Escrow Agent to transfer an amount equal to the Defect Values for any such cured
Title Defects to Seller by wire transfer of immediately available funds.  If
Seller is unable to cure a Title Defect to the reasonable satisfaction of Buyer
on or before thirty (30) days after Closing, Buyer shall have the option to
either accept assignment of the Asset affected by a Title Defect, and the
Purchase Price shall be adjusted downward by the Defect Value, or to exclude
such Asset from this Agreement.  If Buyer elects to exclude such Asset, the
Purchase Price shall be adjusted downward by an amount equal to the Allocated
Value of the Excluded Asset.  As to any portion of the Title Escrow Amount that
are attributable to Title Defects which have not been cured to Buyer’s
reasonable satisfaction on or before thirty (30) days after Closing, Buyer and
Seller shall execute and deliver written instructions to the Escrow Agent to
transfer funds in accordance with Buyer’s election under this subsection to
either accept assignment of the affected Asset or to exclude the affected Asset
from this Agreement.
 
4.5 Dispute Resolution.  The Parties agree to resolve disputes concerning the
following matters pursuant to this Section 4.5:  (i) the existence of a Title
Defect, and (ii) the adequacy of Title Defect curative materials submitted
pursuant to Section 4.4.b (collectively, the “Disputed Defect Matters”).  The
Parties agree to attempt to initially resolve all disputes through good-faith
negotiations.  Subject to Buyer’s and Seller’s right to terminate this Agreement
under Article 10 prior to Closing, if the Parties cannot resolve such disputes
on or before five (5) Business Days after Closing, the Disputed Defect Matters
shall be submitted to binding arbitration in accordance with the procedures set
forth in Section 14.5.d.  In such event, an amount equal to the Defect Values
associated with the Disputed Defect Matters shall be withheld from the Purchase
Price paid by Buyer to Seller at Closing, and the affected Assets shall be
retained by Seller at Closing.  If, following binding arbitration, the Seller is
obligated to sell and the Buyer is obligated to purchase the Assets or portions
of the Assets affected by a Disputed Defect Matter, the closing date for the
affected Assets shall occur within ten (10) Business Days following the decision
of the arbitrators or as otherwise agreed to by the Parties.  “Business Day”
means a day on which commercial banks located in Denver, Colorado are open for
business.  Notwithstanding the foregoing, Closing shall occur on April 30, 2008
as to Assets which are not affected by a Disputed
 
-6-

--------------------------------------------------------------------------------


Defect Matter, subject, however, to the rights of Seller and Buyer to terminate
this Agreement under Article 10.
 
4.6 Casualty Loss.  After the Effective Time and prior to Closing, if a portion
of the Assets is destroyed by fire or other casualty, or is taken or threatened
to be taken in condemnation or under the right of eminent domain, (with such
event being a “Casualty Loss”), Buyer shall purchase the Asset at Closing for
the Allocated Value of the Asset reduced by the estimated cost to repair or
replace such Asset (with equipment of similar utility).  At its sole option,
Seller may elect to cure such Casualty Loss.  If Seller elects to cure such
Casualty Loss, Seller may replace any personal property that is the subject of a
Casualty Loss with equipment of similar grade and utility and Seller shall be
entitled to keep all associated insurance proceeds, if any.  If Seller cures the
Casualty Loss to Buyer’s reasonable satisfaction, Buyer shall purchase the
affected Asset at Closing for the Allocated Value thereof without any Purchase
Price adjustment for such Casualty Loss.  In no event shall the watering out of
a well, casing collapse, or breakage of equipment constitute a Casualty Loss.
 
ARTICLE 5
ENVIRONMENTAL MATTERS
 
5.1 Definitions.  For the purposes of the Agreement, the following terms shall
have the following meanings:
 
a. Environmental Laws.  “Environmental Laws” shall mean all laws, rules,
regulations, statutes, ordinances, decrees or orders of any Governmental
Authority relating to (a) the control of any potential pollutant or protection
of the air, water or land, (b) solid, gaseous or liquid waste generation,
handling, treatment, storage, disposal or transportation, and (c) exposure to
hazardous, toxic or other substances alleged to be harmful, and includes without
limitation final and binding requirements related to the foregoing imposed by
(i) the terms and conditions of any license, permit, approval or other
authorization by any Governmental Authority, and (ii) applicable judicial,
administrative or other regulatory decrees, judgments and orders of any
Governmental Authority.  The term “Environmental Laws” shall include, but not be
limited to, the following statutes and the regulations promulgated thereunder,
as currently in effect: the Clean Air Act, 42 U.S.C. § 7401 et seq., the Clean
Water Act, 33 U.S.C. § 1251 et seq., the Resource Conservation Recovery Act, 42
U.S.C. § 6901 et seq., the Superfund Amendments and Reauthorization Act, 42
U.S.C. § 11011 et seq., the Toxic Substances Control Act, 15 U.S.C. § 2601 et
seq., the Water Pollution Control Act, 33 U.S.C. § 1251, et seq., the Safe
Drinking Water Act, 42 U.S.C. § 300f et seq., the Comprehensive Environmental
Response, Compensation, and Liability Act, 42 U.S.C. § 9601 et seq., the Federal
Insecticide, Fungicide and Rodenticide Act, 7 U.S.C. § 136, et. seq., and any
similar state, federal or local statute or ordinance.
 
b. Governmental Authority.  “Governmental Authority” shall mean any and all
foreign, federal, state or local governments, governmental institutions, public
authorities and governmental entities of any nature whatsoever, and any
subdivisions or instrumentalities thereof, including, but not limited to,
departments, boards, bureaus, commissions, agencies, courts, administrations and
panels, and any divisions or instrumentalities thereof, whether permanent or ad
hoc and whether now or hereafter constituted or existing.
 
c. Environmental Defect.  “Environmental Defect” means a condition in, on or
under the Assets (including, without limitation, air, land, soil, surface and
subsurface strata, surface water, ground water, or sediments) that causes any
portion of the Assets to be in material violation of an Environmental Law or a
condition that can reasonably be expected to give rise to costs or liability
under applicable Environmental Laws.
 
-7-

--------------------------------------------------------------------------------


d. Remediation.  “Remediation” means actions or activities required to comply
with Environmental Laws to (a) clean up or remove hazardous materials from the
environment, (b) prevent or minimize the movement, leaching or migration of
hazardous materials into the environment, (c) prevent, minimize or mitigate the
release or threatened release of hazardous materials into the environment, or
injury or damage from such release, and including without limitation, costs and
expenses payable in connection with the foregoing for legal, engineering or
other consultant services, for investigation, testing, sampling and monitoring,
for boring excavation and construction, for removal, modifications or
replacement of equipment or facilities, for labor and material, and for proper
storage treatment and disposal of hazardous materials.
 
5.2 Environmental Assessment.  Buyer may conduct an on-site inspection,
environmental assessment and compliance audit of the Assets (an “Environmental
Assessment”) at Buyer’s cost and expense.  Seller shall provide Buyer with
access to the Assets and to all information in Seller’s possession or control
pertaining to the environmental condition of the Assets, including, but not
limited to, status or any environmental audits, permits, records and assessments
in Seller’s possession or control, and shall make available to Buyer all past or
present personnel who would reasonably be expected to have knowledge or
information regarding the environmental status or condition of the
Assets.  Buyer shall provide Seller prior written notice of any environmental
inspections and tests, including sampling activities, and Buyer shall give
Seller the opportunity to participate in all such inspections and tests.  Buyer
shall provide Seller, at no cost to Seller, all reports of environmental
inspections and tests, provided that all such reports shall be deemed to be
confidential between the parties and subject to the confidentiality provisions
of Section 8.6.a of this Agreement.  Buyer agrees to release, indemnify, defend,
and hold harmless Seller against all Losses (as defined in Section 14.3) arising
from or related to the activities of Buyer, its employees, agents, contractors
and other representatives in connection with Buyer’s Environmental Assessment
regardless of the negligence or strict liability of Seller.
 
5.3 Adjustments for Environmental Defects Pre-Closing.
 
a. Notice of Environmental Defects.  Buyer shall provide Seller with written
notice of any Environmental Defect which Buyer’s Environmental Assessment
reveals and will provide evidence thereof.  Such notice and evidence shall be
given on or before May 2, 2008.  Buyer will be deemed to have conclusively
waived the right to adjust the Purchase Price with respect to any Environmental
Defect about which it fails to notify Seller in writing prior to the expiration
of the Due Diligence Period.
 
b. Defect Adjustments.  Upon receipt of a notice of Environmental Defect, Seller
may, at its sole election prior to the Closing Date, either:  (i) agree with
Buyer on an adjustment to the Purchase Price which shall be reflected on the
Preliminary Settlement Statement, which adjustment shall reflect the cost to
remediate such Environmental Defect (“Environmental Defect Value”); or (ii) in
the event of the failure of the parties to come to agreement under (i), remove
the affected Asset(s) from this Agreement and adjust the Purchase Price downward
by the Allocated Value(s) of the excluded Asset(s) on the Preliminary Settlement
Statement.  In no event will Seller have any obligation to remediate any such
Environmental Defect unless Seller expressly agrees in writing to do so.
 
5.4 Environmental Dispute Resolution Pre-Closing.  The parties agree to resolve
disputes concerning the following matters pursuant to this Section:  (i) the
existence and scope of Environmental Defect, (ii) Buyer’s estimate of costs of
Remediation of an Environmental Act and (iii) the effectiveness of Seller’s
Remediation.  The parties agree to attempt to initially solve all disputes
through good faith negotiations.  If the parties cannot resolve disputes
regarding items (i), (ii) or (iii) on or before the Closing Date, the disputed
matters will be finally determined by binding arbitration pursuant to Section
14.5.d.
 
-8-

--------------------------------------------------------------------------------


5.5 Seller’s Indemnity.
 
a. Seller shall indemnify, hold harmless, release and defend Buyer from and
against all damages, losses, claims, demands, causes of action, judgments and
other costs (including but not limited to any civil fines, penalties, costs of
assessment, clean-up, removal and remediation of pollution or contamination, and
expenses for the modification, repair or replacement of facilities on the Lands)
brought by any and all persons and any agency or other body of federal, state or
local government, on account of any personal injury, illness or death, any
damage to, destruction or loss of property, and any contamination or pollution
of natural resources (including soil, air, surface water or groundwater) to the
extent any of the foregoing directly or indirectly is caused by or otherwise
involves any environmental condition of the Assets or Lands, which is created
and arises prior to Closing, including, but not limited to, the presence,
disposal or release of any material (whether hazardous, extremely hazardous,
toxic or otherwise) of any kind in, on or under the Assets or the Lands before
Closing (the “Pre-Closing Environmental Liabilities”).
 
b. Seller’s indemnification obligations shall extend to and include, but not be
limited to the following with respect to Pre-Closing Environmental Matters:  (i)
the negligence or other fault of Seller, Buyer, third parties and its agents,
whether such negligence is active or passive, joint, sole or concurrent, (ii)
Seller’s or Buyer’s strict liability, and (iii) Seller’s or Buyer’s liabilities
or obligations under the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended (42 U.S.C. §§ 9601 et seq.), the Resource
Conservation and Recovery Act of 1976 (42 U.S.C. § 6901 et seq.), the Clean
Water Act (33 U.S.C. §§ 466 et seq., the Safe Drinking Water Act (14 U.S.C. §§
1401-1450), the Hazardous Materials Transportation Act (49 U.S.C. §§ 1801 et
seq.), the Toxic Substances Control Act (15 U.S.C. §§ 2601-2629), the Clean Air
Act (42 U.S.C. § 7401 et seq.) as amended, the Clean Air Act Amendments of 1990
and all state and local laws and any replacement or successor legislation or
regulation thereto.  This indemnification shall be in addition to any other
indemnity provisions contained in this Agreement, and it is expressly understood
and agreed that any terms of this article shall control over any conflicting or
contradicting terms or provisions contained in this Agreement.
 
c. Seller’s indemnification shall not extend to matters or conditions for which
an adjustment of the Purchase Price was made pursuant to Section 5.3.b(i).
 
5.6 Buyer’s Indemnity.
 
a. Except for Excluded Assets, Buyer shall indemnify, hold harmless, release and
defend Seller from and against all damages, losses, claims, demands, causes of
action, judgments and other costs (including but not limited to any civil fines,
penalties, costs of assessment, clean-up, removal and remediation of pollution
or contamination, and expenses for the modification, repair or replacement of
facilities on the Lands) brought by any and all persons and any agency or other
body of federal, state or local government, on account of any personal injury,
illness or death, any damage to, destruction or loss of property, and any
contamination or pollution of natural resources including soil, air, surface
water or groundwater) to the extent any of the foregoing directly or indirectly
is caused by or otherwise involves any environmental condition of the Assets or
Lands, which is created and arises after Closing, including, but not limited to,
the presence, disposal or release of any material (whether hazardous, extremely
hazardous, toxic or otherwise) of any kind in, on or under the Assets or the
Lands after Closing (the “Post-Closing Environmental Liabilities”).
 
-9-

--------------------------------------------------------------------------------


b. Buyer’s indemnification obligations shall extend to and include, but not be
limited to the following with respect to Post-Closing Environmental
Matters:  (i) the negligence or other fault of Buyer, third parties, and its
agents, whether such negligence is active or passive, joint, sole or concurrent,
(ii) Seller’s or Buyer’s strict liability, and (iii) Seller’s or Buyer’s
liabilities or obligations under the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended (42 U.S.C. §§ 9601 et seq.),
the Resource Conservation and Recovery Act of 1976 (42 U.S.C. § 6901 et seq.),
the Clean Water Act (33 U.S.C. §§ 466 et seq.), the Safe Drinking Water Act (14
U.S.C. §§ 1401-1450), the Hazardous Materials Transportation Act (49 U.S.C. §§
1801 et seq.), the Toxic Substances Control Act (15 U.S.C. §§ 2601-2629), the
Clean Air Act (42 U.S.C. § 7401 et seq.) as amended, the Clean Air Act
Amendments of 1990 and all state and local laws and any replacement or successor
legislation or regulation thereto.  This indemnification shall be in addition to
any other indemnity provisions contained in this Agreement, and it is expressly
understood and agreed that any terms of this Section shall control over any
conflicting or contradicting terms or provisions contained in this Agreement.
 
ARTICLE 6
SELLER’S REPRESENTATIONS
 
Seller makes the following representations and warranties as of the date of this
Agreement and as of Closing:
 
6.1 PetroHunter Energy Entity Representations.  PetroHunter Energy is a
corporation duly organized and validly existing pursuant to the laws of the
State of Maryland.
 
6.2 PetroHunter Operating Entity Representations.  PetroHunter Operating is a
corporation duly organized and validly existing pursuant to the laws of the
State of Maryland.
 
6.3 Power.  Seller has all requisite power and authority to carry on its
business as presently conducted and to enter into this Agreement and convey the
Assets.  The execution and delivery of this Agreement, consummation of the
Transaction, and the fulfillment of and compliance with the terms and conditions
hereof will not violate, or be in conflict with, any material provision of the
governing documents of Seller or any material provision of any agreement or
instrument to which Seller is a party or by which Seller is bound, or any
judgment, decree, order, statute, rule or regulation applicable to Seller.
 
6.4 Authorization and Enforceability.  The execution, delivery and performance
of this Agreement and the Transaction have been duly and validly authorized by
all requisite action on Seller’s part.  This Agreement constitutes Seller’s
legal, valid and binding obligation, enforceable in accordance with its terms,
subject, however, to the effects of bankruptcy, insolvency, reorganization,
moratorium and similar laws for the protection of creditors, as well as to
general principles of equity, regardless whether such enforceability is
considered in a proceeding in equity or at law.
 
6.5 Liability for Brokers’ Fees.  Seller has not incurred any liability,
contingent or otherwise, for brokers’ or finders’ fees relating to the
Transaction for which Buyer shall have any responsibility whatsoever.
 
6.6 No Bankruptcy.  There are no bankruptcy proceedings pending, being
contemplated by, or to Seller’s knowledge, based upon reasonable inquiry and
investigation, threatened against Seller.
 
6.7 Litigation.  Except as set forth on Schedule 6.7, Seller has not received
written notice of any pending proceeding, notice of violation, action, suit,
claim or investigation before any federal, state or other governmental court, or
agency involving the ownership, operation or environmental condition of the
 
-10-

--------------------------------------------------------------------------------


Leases.  Except as set forth on Schedule 6.7, there is no action, suit,
proceeding, protest, claim or investigation by any person, entity,
administrative agency or governmental body pending or, to Seller’s knowledge,
threatened, against Seller before any governmental authority that impedes or is
likely to impede Seller’s ability to consummate the Transaction or to assume the
liabilities to be assumed by Seller under this Agreement.
 
6.8 Taxes.  All taxes and assessments pertaining to the Assets based on
ownership of the Assets for all taxable periods prior to the taxable period in
which this Agreement is executed have been properly paid.  All income taxes and
obligations relating thereto that could result in a lien or other claim against
any of the Leases have been properly paid, unless contested in good faith by
appropriate proceeding.
 
6.9 Tax Partnerships.  The Assets are not subject to any tax partnership
agreements requiring a partnership income tax return to be filed under
Subchapter K of Chapter 1 of Subtitle A of the Code.
 
6.10 Agreements.  All of the material agreements pertaining to the Leases and
Lands, which affect the interest being acquired by Buyer in the Assets pursuant
to this Agreement, or Buyer’s exploration, development, or production operations
on the Leases and Lands, including surface use agreements, or the gathering and
transportation of Hydrocarbons produced from the Leases and Lands (the “Material
Agreements”), are listed on Schedule 6.10.
 
6.11 Prepayments.  Except as set forth on Schedule 6.10, there are no agreements
involving any prepayments for production or any agreements requiring the
delivery of oil, gas or other minerals produced from or allocated to any of the
Leases at some future time without receiving full payment therefor at the time
of delivery.
 
6.12 Hydrocarbon Sales Contracts.  Except as set forth on Schedule 6.10, no
Hydrocarbons are subject to a sales contract (other than division orders or spot
sales agreements terminable on no more than 30 days notice) and no person has
any call upon, option to purchase or similar rights with respect to the
production from the Assets.
 
6.13 Hedging Arrangements.  The Leases are not subject to any gas sales,
gathering or transportation contracts which include provisions for hedging,
price risk management or other such financial arrangements or transactions,
which will affect or burden the Leases from and after the Closing Date.
 
6.14 Preferential Rights to Purchase and Areas of Mutual Interest.  There are no
preferential rights to purchase or area of mutual interest obligations which
entitle any third party to receive a portion of Seller’s interest in the Assets
or that would obligate Buyer to offer any portion of oil and gas rights or
interests acquired by Buyer in the Lands or the area of the Assets after
Closing.
 
6.15 Third-Party Consents.  Except for consents that are Permitted Encumbrances,
or are identified on Schedule 6.15, no third-party consents are required for
Seller’s assignment and conveyance of the Assets to Buyer.
 
6.16 Leases.  All bonuses, rentals, royalties, shut-in royalty payments and
other payments due under the Leases have been properly and timely paid and the
Leases are in full force and effect, subject to an amendment to the Furr Lease
currently being negotiated among Seller, Buyer, and the lessor.
 
-11-

--------------------------------------------------------------------------------


6.17 Surface Use Agreements.  With the exception of Lease provisions, including
provisions set forth in recorded addendums to Leases, and agreements listed on
Schedule 6.10, there are no surface use agreements to which Seller is a party
covering any portion of the Lands.  With the exception of the surface use
agreements and conservation easements identified on Schedule 6.10, there are no
access or surface use restrictions, limitations or conditions applicable to oil
and gas operations on the Lands.
 
6.18 Liens and Encumbrances.  Except for (i) the burdens and obligations created
by or arising under the Leases, (ii) Permitted Encumbrances, and (iii) liens of
Scheduled Creditors, as defined below, as to the amounts shown on Schedule 6.18,
there are no loan agreements, promissory notes, pledges, mortgages, guaranties,
security agreements, financing statements, mechanics liens, judgment liens or
other liens or encumbrances of any type, which are secured by or constitute a
lien or encumbrance on the Assets.  Schedule 6.18 is a full and complete list of
all (i) senior, secured, unsecured and trade creditors owed $10,000 or more by
Seller and comprises creditors whose aggregate debt against Seller constitutes
not less than 85% of all Seller’s outstanding debt and (ii) all unpaid amounts
owed lessors of the Leases and surface owners for use of, damages to or access
to the Lands.  Creditors, lienholders, lessors and surface owners identified on
Schedule 6.18 are referred to as the “Scheduled Creditors.”
 
6.19 Imbalance Volumes.  There do not exist any gas imbalances other than those
listed in Exhibit E (i) which are with gatherers, processors, or transporters or
with co-tenants or working interest owners in a well, unit, or field (ii) which
are associated with the Assets and (iii) where Seller has received a quantity of
gas prior to the Effective Time for which Buyer will have a duty after the
Effective Time to deliver an equivalent quantity of gas or pay a sum of money.
 
6.20 Lease Burdens.  All obligations of Seller to assign or convey overriding
royalty interests, production payments, net profits interests or any other
burden on the Leases and Wells have been performed, and all instruments
reflecting such burdens have been recorded, or have been provided to Buyer and
will be recorded by April 30, 2008, in the real property records where the
applicable Lease or Well is located.
 
6.21 Compliance with Law.  Seller has not received a written notice of a
material violation of any statute, law, ordinance, regulation, permit, rule or
order of any federal, state or local government or any other governmental
department or agency, or any judgment, decree or order of any court, applicable
to the Assets or operations on the Assets, which remains uncured.
 
6.22 Outstanding Commitments, AFEs and Invoices.  Seller has incurred no
expenses, and has made no commitments to make expenditures in connection with
the ownership or operation of the Assets after the Effective Time, other than
with respect to routine operations performed in the ordinary course of operating
the existing wells on the Assets, which operations are, in the aggregate,
estimated to cost $25,000.00 or less, net to Seller’s interest, and (ii) no
proposals or authorities for expenditures are currently outstanding (whether
made by Seller or by any other party) to drill additional wells, or to deepen,
plug back, or rework existing wells, or to conduct other operations on the
Assets for which consent is required under the applicable operating agreement or
to abandon any wells on the Assets, or to conduct any other operation on the
Assets.
 
6.23 Plugging and Abandonment Obligations.  There are no wells which are
required to be plugged and abandoned at the present time under applicable
governmental laws, rules and regulations or the terms of any Lease or agreement
to which Seller is a party.
 
-12-

--------------------------------------------------------------------------------


ARTICLE 7
BUYER’S REPRESENTATIONS
 
Buyer makes the following representations and warranties as of the date of this
Agreement and as of Closing:
 
7.1 Organization and Standing.  Buyer is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
Delaware, and is duly qualified to carry on its business in the State of
Colorado.
 
7.2 Power.  Buyer has all requisite corporate power and authority to carry on
its business as presently conducted and to enter into this Agreement and to
acquire the Assets.  The execution and delivery of this Agreement, consummation
of the Transaction, and the fulfillment of and compliance with the terms and
conditions hereof will not violate, or be in conflict with, any material
provision of Buyer’s articles of incorporation or bylaws or any material
provision of any agreement or instrument to which Buyer is a party or by which
Buyer is bound, or, to its knowledge, any judgment, decree, order, statute, rule
or regulation applicable to it.
 
7.3 Authorization and Enforceability.  The execution, delivery and performance
of this Agreement and the Transaction have been duly and validly authorized by
all requisite corporate action on Buyer’s part.  This Agreement constitutes
Buyer’s legal, valid and binding obligation, enforceable in accordance with its
terms, subject, however, to the effects of bankruptcy, insolvency,
reorganization, moratorium and similar laws for the protection of creditors, as
well as to general principles of equity, regardless whether such enforceability
is considered in a proceeding in equity or at law.
 
7.4 Liability for Brokers’ Fees.  Buyer has not incurred any liability,
contingent or otherwise, for brokers’ or finders’ fees relating to the
Transaction for which Seller shall have any responsibility whatsoever.
 
7.5 No Bankruptcy.  There are no bankruptcy proceedings pending, being
contemplated by, or to Buyer’s knowledge, based upon reasonable inquiry and
investigation, threatened against Buyer.
 
7.6 Litigation.  There is no action, suit, proceeding, claim or investigation by
any person, entity, administrative agency or governmental body pending or, to
Buyer’s knowledge, threatened in writing, against Buyer before any governmental
authority that impedes or is likely to impede Buyer’s ability to consummate the
Transaction and to assume the liabilities to be assumed by Buyer under this
Agreement.
 
ARTICLE 8
PRE-CLOSING OBLIGATIONS
 
As to the period of time from the execution hereof until Closing, Seller and
Buyer covenant and agree as follows:
 
8.1 Operations Prior to Closing.  From the date of execution hereof to the
Closing, Seller will operate the Assets in a good and workmanlike manner and
consistent with past practices.  Seller agrees to maintain the insurance now in
effect with respect to the Assets through the date of Closing.  From the date of
execution of this Agreement to the Closing Date, Seller shall pay or cause to be
paid its proportionate shares of all Property Expenses incurred in connection
with the ownership or operation of the Assets.
 
-13-

--------------------------------------------------------------------------------


8.2 Restriction on Operations.  Except in the case of an emergency, Seller will
promptly inform Buyer of all requests for commitments to expend funds in excess
of $25,000 per activity net to Seller’s interests conducted on or with respect
to the Assets, and will keep Buyer timely informed of all material developments
affecting any of the Assets.  Without the prior written consent of Buyer, Seller
shall not:
 
a. enter into any new agreements or commitments with respect to the Assets which
extend beyond the Closing;
 
b. commit to or incur any expenditures in excess of $25,000 (net to Seller’s
interest) with respect to any part of the Assets;
 
c. make any nonconsent elections with respect to operations affecting the
Assets;
 
d. abandon any Well or release (or permit to terminate), or modify or reduce its
rights under all or any portion of any of the Leases;
 
e. modify or terminate any of the Material Agreements or waive or relinquish any
right thereunder;
 
f. agree to any renegotiated price, take or other terms under existing gas
purchase agreements;
 
g. agree to any credit or prepayment arrangement that would reduce the share of
gas deliverable with respect to the Assets following the Effective Time;
 
h. enter into any agreement or instrument for the sale, treatment, or
transportation of production from the Assets (except for sales agreements
terminable on no more than 30 days’ notice);
 
i. create any material gas imbalance affecting the Assets; or
 
j. encumber, sell or otherwise dispose of any of the Assets, other than personal
property that is replaced by equivalent property or consumed in the normal
operation of the Assets.
 
For the purposes of obtaining the written consents required in this Section 8.2,
Buyer designates the persons set forth in Section 15.3.  Such consents may be
given in writing by overnight courier or facsimile transmission.
 
8.3 Legal Status.  Buyer and Seller shall use all reasonable efforts to maintain
their respective legal statuses from the date hereof until the Closing Date and
to assure that as of the Closing Date they will not be under any material
corporate, legal or contractual restriction that would prohibit or delay the
timely consummation of the Transaction.
 
8.4 Notices of Claims.  Seller shall promptly notify Buyer and Buyer shall
promptly notify Seller, if, between the date hereof and the Closing Date, Seller
or Buyer, as the case may be, receives notice of any claim, suit, action or
other proceeding of the type referred to in Sections 6.6 and 7.6.
 
-14-

--------------------------------------------------------------------------------


8.5 Compliance with Laws.  During the period from the date of this Agreement to
the Closing Date, Seller shall attempt in good faith to comply in all material
respects with all applicable statutes, ordinances, rules, regulations and orders
relating to the ownership and operation of the Leases.
 
8.6 Government Reviews and Filings.  Before and after the Closing, Buyer and
Seller shall cooperate to provide requested information, make required filings
with, prepare applications to and conduct negotiations with each governmental
agency as required to consummate the Transaction.  Each Party shall make any
governmental filings occasioned by its ownership or structure.  Buyer shall make
all filings after the Closing at its expense with governmental agencies
necessary to comply with laws and shall indemnify and hold harmless Seller from
and against all claims, costs, expenses, liabilities and actions arising out of
Buyer’s holding of title after the Closing and prior to the securing of any
necessary governmental approvals of the transfer.
 
8.7 Confidentiality of Data and Information.  All data and information obtained
from Seller in connection with the Transaction whether before or after the
execution of this Agreement, including data and information generated by Buyer
in connection with this Transaction (collectively, the “Information”) is deemed
by the Parties to be confidential and proprietary to Seller.  Buyer shall take
reasonable steps to ensure that Buyer’s employees, consultants and agents comply
with the provisions of this Section 8.7.  Until completion of the Closing,
except as required by law, Buyer and its officers, agents and representatives
will hold in strict confidence the terms of this Agreement and all Information,
except any Information which:  (i) at the time of Seller’s disclosure to Buyer
is in the public domain; (ii) after Seller’s disclosure to Buyer becomes part of
the public domain by publication or otherwise, except by Buyer’s breach of this
commitment; (iii) Buyer can establish by competent proof that Buyer was
rightfully in its possession at the time of Seller’s disclosure to Buyer; (iv)
Buyer rightfully receives from third parties free of any obligation of
confidence; (v) is disclosed to Buyer’s consultants, investors and lenders who
similarly agree to protect the confidentiality of such Information and agree to
use such Information only for their due diligence evaluation of the Assets; or
(vi) is developed independently by Buyer, provided that the person or persons
developing the Information shall not have had access to the Information.  The
terms of this Section 8.7 shall survive termination of this Agreement for a
period of two years from the Effective Time.
 
ARTICLE 9
CONDITIONS TO CLOSING
 
9.1 Buyer’s Conditions.  The obligations of Buyer at Closing are subject, at the
option of Buyer, to the satisfaction on or prior to the Closing of the following
conditions precedent:
 
a. Representations, Warranties and Covenants.  All of Seller’s representations
and warranties contained in Article 6 of this Agreement shall be true in all
material respects at and as of the Closing in accordance with their terms as if
such representations and warranties were remade at and as of the Closing, and
Seller shall have performed and satisfied all covenants and agreements required
by this Agreement to be performed and satisfied by Seller at or prior to the
Closing in all material respects and in form acceptable to Buyer in its sole
judgment;
 
b. No Action.  No order has been entered by any court or governmental agency
having jurisdiction over the Parties or the subject matter of this Agreement
that restrains or prohibits this Transaction and that remains in effect at the
time of Closing;
 
c. Title Defects.  The aggregate value of all uncured Title Defects and
Environmental Defects as of Closing does not exceed ten percent (10%) of the
Purchase Price;
 
-15-

--------------------------------------------------------------------------------


d. Dismissal of Furr Lawsuit.  Seller has obtained and delivered to Buyer a
stipulated settlement agreement and signed court order dismissing with prejudice
all claims asserted in action styled David L. Furr v. PetroHunter Operating
Company, Apollo Energy, LLC and MAB Resources, LLC, Case No. 2008CV40, District
Court, Garfield County, Colorado, with both the settlement agreement and court
order expressly binding on successors and assigns and in forms acceptable to
Buyer;
 
e. Ratification of Furr Lease.  Seller has obtained and delivered to Buyer a
ratification of Oil and Gas Lease from David L. Furr to Apollo Energy, LLC dated
November 17, 2005, effective November 1, 2005, a Memorandum of which is recorded
in Book 1784, Page 507, Garfield County (the “Furr Lease”), in form acceptable
to Buyer, providing, among other provisions, that the Furr Lease continues in
full force and effect for a period of time adequate in Buyer’s sole judgment for
the lessee to satisfy any lease requirements of well drilling, testing,
completion or other operations and for obtaining a well or wells capable of
producing Hydrocarbons in paying quantities;
 
f. Ratifications and Extensions of Jolley Leases.  Seller has obtained and
delivered to Buyer ratifications and one-year extensions of (i) Oil and Gas
Lease from M. Carter Jolley, Jr. to Apollo Energy, LLC dated November 1, 2005, a
Memorandum of which is recorded in Book 1768, Page 771, Garfield County and (ii)
Oil and Gas Lease from M. Carter Jolley, Jr. to Apollo Energy, LLC dated January
25, 2006, effective February 1, 2009, a Memorandum of which is recorded in Book
1784, Page 208, Garfield County, and at Reception No. 2341180, Mesa County (the
“Jolley Leases”);
 
g. Termination of Apollo Agreement.  .  Seller has obtained and delivered to
Buyer (i) written terminations and releases, effective as of the Effective Date,
of Lease Acquisition and Development Agreement by and between MAB Resources,
LLC, ATEC Energy Ventures, LLC, Apollo Energy, LLC and Apollo Nominees dated
November 4, 2005, in recordable form acceptable to Buyer, and (ii) a release and
assignment from Apollo Energy, LLC, to Seller, releasing and assigning any claim
for an overriding royalty interest in Oil and Gas Lease from EnCana Oil & Gas
(USA) Inc. to PetroHunter Operating Company, dated December 10, 2007, recorded
at Reception No.739253, Garfield County, Colorado.
 
h. Remediation of Furr and Reppo Pits.  Seller has conducted all necessary
remediation of mud pits on the Furr Lease and Oil and Gas Lease from Steven W.
Weller and Toni L. Weller, et al. to MAB Resources, LLC dated February 15, 2006,
recorded in Book 1802, Page 933, Garfield County, in full compliance with all
applicable Environmental Laws; and Seller has provided to Buyer written evidence
of Colorado Oil and Gas Conservation Commission (“COGCC”) inspection and
certification of compliance with COGCC rules and regulations;
 
i. Termination of Clear Creek Agreements.  Seller has obtained and delivered to
Buyer written terminations and releases, effective as of the Effective Time, of
all gathering, transportation and similar agreements between Seller and Clear
Creek Energy Services, LLC.
 
j. Release of Global Project Finance AG Mortgage.  .  Seller has obtained and
delivered to Buyer a release of Deed of Trust, Security Agreement, Assignment,
Financing Statement and fixture Filing, dated May 21, 2007, from PetroHunter
Operating Company (formerly GSL Energy Corporation) a Maryland corporation to
the Public Trustees of Garfield, Mesa and Rio Blanco Counties, Colorado for the
benefit of Global Project Finance AG, and
 
-16-

--------------------------------------------------------------------------------


recorded in Garfield County at Reception No. 723805 (the “Global Mortgage”),
insofar as the same covers the Assets and in sufficient counterparts to
facilitate recording.
 
k. Release of CCES Deed of Trust.  Seller has obtained and delivered to Buyer a
release of Second Deed of Trust, Security Agreement, Financing Statement and
Fixture Filing, dated January 29, 2008, from PetroHunter Energy Corporation, a
Maryland corporation, and PetroHunter Operating Company, f/k/a GSL Energy
Corporation, a Maryland corporation to the Public Trustees of Garfield, Mesa and
Rio Blanco Counties, Colorado, for the benefit of CCES Piceance Partners I, LLC,
and recorded in Garfield County at Reception No. 744541 (the “CCES Mortgage”),
insofar as the same covers the Assets and in sufficient counterparts to
facilitate recording.
 
l. Creditor Agreements.  Seller has obtained and delivered to Buyer written
agreements in form acceptable to Buyer from Seller’s creditors holding in
aggregate not less than 85% of Seller’s outstanding debt, pursuant to which such
creditors agree to the amount of their debt against Seller (the “Creditor
Settlement Amounts”) and agree to provide Buyer, upon payment of the applicable
Creditor Settlement Amounts out of the Escrow Account, with a full recordable
release of liens and claims in form acceptable to Buyer of any and all liens and
claims against the Assets held by such creditors (the “Creditor Releases”);
 
m. MAB Resources, LLC Disclaimer.  Seller has obtained and delivered to Buyer a
disclaimer, release and assignment of all right, title, interest and claims of
MAB Resources, LLC, its members and any affiliated entity, in the Assets;
 
n. Delivery of Reppo Wissler Area Title Opinion.  Seller shall deliver to Buyer
a legal title opinion, covering Seller’s interest in the Reppo Wissler Area; and
 
o. Access and Surface Use.  Buyer shall have satisfied itself that access to and
surface use in connection with each Well and undeveloped location identified on
Exhibit B are not subject to limitations, restrictions, conditions, compensation
for use or damage provisions, which in Buyer’s sole judgment are unacceptable to
Buyer.
 
p. Hagen Road Access Agreement.  Seller has obtained and shall assign to Buyer
at Closing a road access agreement, providing for a right-of-way across the
SE/4SW/4 of Section 15, T. 7 S., R. 95 W., 6th P.M., in form acceptable to
Buyer, between Seller and Kenneth Hagen and Christie Hagen.
 
9.2 Seller’s Conditions.  The obligations of Seller at the Closing are subject,
at the option of Seller, to the satisfaction at or prior to Closing of the
following conditions precedent:
 
a. Representations, Warranties and Covenants.  All of Buyer’s representations
and warranties contained in Article 7 of this Agreement shall be true in all
material respects at and as of the Closing in accordance with their terms as if
such representations were remade at and as of the Closing and Buyer shall have
performed and satisfied all covenants and agreements required by this Agreement
to be performed and satisfied by Buyer at or prior to the Closing in all
material respects;
 
b. No Action.  No order has been entered by any court or governmental agency
having jurisdiction over the Parties or the subject matter of this Agreement
that restrains or prohibits this Transaction and that remains in effect at the
time of Closing; and
 
-17-

--------------------------------------------------------------------------------


c. Title Defects.  The aggregate value of all uncured Title Defects and
Environmental Defects as of Closing does not exceed ten percent (10%) of the
Purchase Price.
 
ARTICLE 10
RIGHT OF TERMINATION AND ABANDONMENT
 
10.1 Termination.  This Agreement may be terminated in accordance with the
following provisions:
 
a. by Buyer if any of the conditions set forth in Section 9.1 are not satisfied,
through no fault of Buyer, or waived by Buyer in writing, as of the Closing
Date;
 
b. by Seller if any of the conditions set forth in Section 9.2 are not
satisfied, through no fault of Seller, or waived by Seller in writing, as of the
Closing Date; or
 
c. by Buyer or Seller if, through no fault of the Party claiming termination,
the Closing does not occur on or before the date specified in Section 11.1; or
 
d. by Buyer or Seller if the aggregate value of all uncured Title Defects and
Environmental Defects as of Closing exceeds ten percent (10%) of the Purchase
Price.
 
e. by Buyer if the conditions for payment of the escrowed Purchase Price in
accordance with Article 11, with the exception of Buyer’s Performance Deposit,
as defined in Section 12.1, are not satisfied on or before May 30, 2008, at 5:00
p.m., Mountain Time.
 
10.2 Liabilities Upon Termination.
 
a. Buyer’s Default.  If the Transaction is not consummated on or before the
Closing Date by reason of Buyer’s wrongful failure to tender performance at
Closing, and if Seller is not in material default under the terms of this
Agreement and is ready, willing and able to close, and Seller terminates this
Agreement, Buyer shall pay Seller One Hundred Thousand Dollars ($100,000) as a
“Liquidated Damages Payment” and as Seller’s sole and exclusive remedy for
failure of the Transaction to close.  Seller and Buyer agree that Seller’s
damages if Buyer fails to close are difficult to measure and both Seller and
Buyer agree that the amount of the Liquidated Damages Payment bears a reasonable
relationship to and is a reasonable estimation of such damages.  After
termination of the Agreement, Buyer shall have no further obligation or
liability to Seller under this Agreement except for the provisions of Section
8.7.
 
b. Seller’s Default.  If the Transaction is not consummated on or before the
Closing Date by reason of Seller’s wrongful failure to tender performance at
Closing and if Buyer is not in material default under this Agreement and is
ready, willing and able to close, the Escrow Agent shall return any funds in its
possession, and any accrued interest, to Buyer not later than 10 days after the
determination that Closing will not occur, or Buyer may pursue specific
performance of this Agreement, and in any event Buyer shall have all other
remedies available to it for Seller’s wrongful failure to close.
 
c. Other Termination.  If Seller and Buyer agree to terminate this Agreement,
each Party shall release the other Party from any and all liability for
termination of this Agreement, except the provisions of Section 8.7.
 
-18-

--------------------------------------------------------------------------------


ARTICLE 11
CLOSING
 
11.1 Date of Closing.  Subject to the conditions stated in this Agreement,
consummation of the Transaction (the “Closing”) shall be held on or before April
30, 2008.  The date the Closing actually occurs is called the “Closing Date.”
 
11.2 Place of Closing.  The Closing shall be held on the Closing Date at Holland
& Hart LLP’s offices in Denver, Colorado at 10:00 a.m. or at such other time and
place as Seller and Buyer may agree in writing.
 
11.3 Title Escrow Agent.  The Parties and the Scheduled Creditors shall agree
upon a third party to take possession on or before one (1) day prior to the
Closing Date of all instruments required to be executed and delivered to Buyer
under Sections 11.4.d, 11.4.e, 11.4.f and 11.4.i (the “Title Escrow Agent”).
 
11.4 Closing Obligations.  At Closing, the following events shall occur, each
being a condition precedent to the others and each being deemed to have occurred
simultaneously with the others:
 
a. Seller’s Certificates.  Seller shall deliver to Buyer Officer’s Certificates
in the form of Exhibit E.
 
b. Buyer Certificate.  Buyer shall deliver to Seller an Officer’s Certificate in
the form of Exhibit F.
 
c. Non-Foreign Status. Seller shall deliver to Buyer affidavits of non-foreign
status and no requirement for withholding under Section 1445 of the Internal
Revenue Code in the form of Exhibit G.
 
d. Assignment.  Seller and Buyer shall execute, acknowledge and deliver to the
Title Escrow Agent an Assignment and Bill of Sale, conveying the Assets to Buyer
effective as of the Effective Time (in sufficient counterparts to facilitate
filing and recording) substantially in the form of Exhibit H, conveying the
Assets with a special warranty of title by, through and under Seller but not
otherwise;
 
e. Governmental Forms of Transfer.  Seller and Buyer shall execute and deliver
to the Title Escrow Agent such other assignments or transfers necessary to
transfer the Assets to Buyer, including without limitation any conveyances on
official forms and related documentation necessary to transfer the Assets to
Buyer in accordance with requirements of governmental regulations.
 
f. Scheduled Creditor Releases.  The Scheduled Creditors, or certain Scheduled
Creditors to be specified in writing by Buyer, shall execute and deliver the
Creditor Releases to the Title Escrow Agent on or before one (1) day prior to
the Closing Date.
 
g. Settlement Statement.  Buyer and Seller shall execute and deliver the
Preliminary Settlement Statement;
 
h. Purchase Price.
 
-19-

--------------------------------------------------------------------------------


i. Buyer shall deposit into the Escrow Account the Closing Amount by wire
transfer of immediately available funds;
 
ii. Upon Buyer’s confirmation that all Scheduled Creditors (as defined in
Section 6.18) have been paid in full and that assignments and/or releases of all
such liens and claims, in forms acceptable to Buyer, have been executed and
delivered to the Escrow Agent by such parties, Seller and Buyer shall execute
and deliver written instructions to the Escrow Agent instructing the Escrow
Agent (1) to transfer the Creditor Settlement Amounts to the Scheduled Creditors
by wire transfer of immediately available funds; (2) retain in the Escrow
Account an amount equal to the sum of Five Hundred Thousand Dollars ($500,000)
as the Buyer’s Performance Deposit, as defined in Section 12.1 and the Title
Escrow Amount, as defined in Section 4.4.b.iv., and (3) transfer an amount equal
to the Closing Amount less Creditor Settlement Amounts, Buyer’s Performance
Deposit and the Title Escrow Amount to Seller by wire transfer of immediately
available funds; and
 
iii. Upon confirmation by the Title Escrow Agent that all wire transfers of
Creditor’s Settlement Amounts and the amount due Seller at Closing under Section
11.4.h.ii.(3) have been received, the Title Escrow Agent shall deliver to Buyer
all instruments delivered to the Title Escrow Agent under Sections 11.4.d,
11.4.e, 11.4.f and 11.4.i. 00
 
i. Change of Operator.  Seller and Buyer shall execute and deliver to the Title
Escrow Agent all required change of operator forms and notices;
 
j. Possession.  Seller shall deliver to Buyer possession of the Assets; and
 
k. Records.  Seller shall deliver the Records to Buyer.
 
ARTICLE 12
POST-CLOSING OBLIGATIONS
 
12.1 Buyer’s Performance Deposit.  Five Hundred Thousand Dollars ($500,000)
shall be retained in the Escrow Account for 91 days following Closing to cover
Defect Values related to Title Defects which have not been cured by Seller on or
before the Closing Date and Losses, as defined in Section 14.3, incurred by
Buyer as a result of breach of Seller’s representations and warranties in
Article 6 of this Agreement or Seller’s failure to perform all covenants and
agreements required to be performed and satisfied by Seller under this
Agreement.
 
12.2 Post-Closing Adjustments.  As soon as practicable after the Closing, but on
or before 90 days after Closing, Seller shall prepare and deliver to Buyer a
final settlement statement (the “Final Settlement Statement”) setting forth each
adjustment or payment that was not finally determined as of the Closing and
showing the calculation of such adjustment and the resulting final purchase
price (the “Final Purchase Price”).  As soon as practicable after receipt of
Seller’s proposed Final Settlement Statement, but on or before 15 days after
receipt of Seller’s proposed Final Settlement Statement, Buyer shall deliver to
Seller a written report containing any changes that Buyer proposes to make to
the Final Settlement Statement.  Buyer’s failure to deliver to Seller a written
report detailing changes to the proposed Final Settlement Statement by that date
shall be deemed an acceptance by Buyer of the Final Settlement Statement as
submitted by Seller.  The parties shall endeavor to agree with respect to the
changes proposed by Buyer, if any, no later than 15 days after receipt by Seller
of Buyer’s comments to the proposed Final Settlement Statement.  The date upon
which such agreement is reached or upon which
 
-20-

--------------------------------------------------------------------------------


the Final Purchase Price is established for the transaction shall be called the
“Final Settlement Date.”  If the Final Purchase Price is more than the Closing
Amount, Buyer shall pay Seller the amount of such difference.  If the Final
Purchase Price is less than the Closing Amount, Seller shall pay to Buyer the
amount of such difference.  Any payment by Buyer or Seller shall be by wire
transfer of immediately available funds.  Any such payment shall be within five
days of the Final Settlement Date.
 
12.3 Dispute Resolution.  If the Parties are unable to resolve disputes
concerning the Final Settlement Statement or Final Purchase Price on or before
30 days after the Final Settlement Statement is received by Buyer, such disputes
shall be resolved in accordance with Section 14.5.d.
 
12.4 Records.  Records shall be available for pick up by Buyer on the Closing
Date.  Seller may retain copies of the Records and shall be granted reasonable
access, during ordinary business hours and with reasonable notice to those
records provided to Buyer for any future needs which may arise out of Seller’s
ownership of the Assets.
 
12.5 Transfer Taxes and Recording Fees.  Buyer shall pay all transfer taxes
occasioned by the sale or transfer of the Leases and all governmental filing and
recording fees required in connection with the processing, filing, or recording
of any assignments.
 
12.6 Further Assurances.  From time to time after Closing, Buyer and Seller
shall each execute, acknowledge and deliver to the other such further
instruments and take such other action as may be reasonably requested in order
to more effectively assure the other the full beneficial use and enjoyment of
the Assets and otherwise to accomplish the purposes of the Transaction.
 
12.7 EnCana Road Maintenance Agreement.  For a period of up to 120 days from
Closing, Seller reserves the exclusive right to: (a) negotiate a road access and
maintenance agreement for execution by Buyer and EnCana Oil & Gas (USA) Inc.
("EnCana"), and (b) collect funds of up to $250,000 from EnCana to reimburse
Seller for the construction cost of the road that Seller constructed leading to
Pad #1 in Section 15, T7S, R95W, Garfield County, Colorado (the “Furr Road
Agreement”).   Buyer shall have the right to accept or reject the Furr Road
Agreement, in its sole discretion.  Said agreement must be executed by both
Buyer and EnCana in order for it to be effective.  In the event Buyer does not
enter into the Furr Road Agreement, Buyer shall have no liability to Seller for
Seller's inability to obtain the above-described reimbursement from EnCana.
 
ARTICLE 13
TAX MATTERS
 
13.1 Apportionment of Tax Liability.  “Taxes” shall mean all ad valorem,
property, production, excise, net proceeds, severance and all other taxes and
similar obligations assessed against the Assets or based upon or measured by the
ownership of the Assets or the production of Hydrocarbons or the receipt of
proceeds therefrom, other than income taxes.  All Taxes based on or measured by
production of Hydrocarbons shall be deemed attributable to the period during
which such production occurred and not attributable to the year in which such
Taxes are assessed.  The apportionment of Taxes between the Parties shall take
place as an adjustment to the Purchase Price pursuant to Sections 2.2 and 12.1
in the Preliminary Settlement Statement for Taxes for which information is
available at Closing and in the Final Settlement Statement for all remaining
Taxes, using estimates of such Taxes if actual numbers are not available.
 
13.2 Tax Reports and Returns.  Seller agrees to file all tax reports and returns
required to be filed prior to Closing and Buyer agrees to file all tax reports
and returns required to be filed after Closing.  The non-filing Party agrees to
provide the filing Party with all information in or ascertainable from their
 
-21-

--------------------------------------------------------------------------------


records necessary to file any required tax reports and returns related to the
Assets.  Buyer agrees to pay all Taxes due and payable with respect to the
Assets after Closing subject to the provisions of Sections 13.1 and 12.4.
 
13.3 Sales Taxes.  Buyer shall be liable for and shall indemnify Seller for, any
sales and use taxes, conveyance, transfer and recording fees and real estate
transfer stamps or taxes that may be imposed on any transfer of the Assets
pursuant to this Agreement.  If required by applicable law, Seller shall, in
accordance with applicable law, calculate and remit any sales or similar taxes
that are required to be paid as a result of the transfer of the Assets to Buyer
and Buyer shall promptly reimburse Seller therefor.  If Seller receives notice
that any sales and/or use taxes are due, Seller shall promptly forward such
notice to Buyer for handling.
 
13.4 Tax Information.  Buyer and Seller shall cooperate and agree upon
allocation of the proceeds for the respective properties and shall agree to file
any necessary tax forms with the United States Internal Revenue Service.
 
ARTICLE 14
ASSUMPTION AND RETENTION OF OBLIGATIONS
AND INDEMNIFICATION
 
14.1 Buyer’s Assumption of Liabilities and Obligations.  Upon Closing, Buyer
shall assume and pay, perform, fulfill and discharge all duties, claims, costs,
expenses, liabilities and obligations (the “Liabilities”) accruing or relating
to (i) the owning, operating or maintaining of the Assets to the extent such
Liabilities relate to periods on or after the Effective Time, including without
limitation the Post-Closing Environmental Liabilities (the “Buyer’s
Liabilities”) and (ii) any breach of any representation, warranty, covenant or
agreement of Buyer contained in this Agreement (together, the “Assumed
Liabilities”).
 
14.2 Seller’s Retention of Liabilities and Obligations.  Upon Closing, Seller
shall retain all Liabilities, accruing or relating to (i) the owning, operating
or maintaining of the Assets to the extent such Liabilities relate to periods
prior to the Effective Time, but including without limitation the payment of
royalties, overriding royalties and Taxes attributable to the period of time
prior to the Effective Time and the Pre-Closing Environmental Liabilities; (ii)
any injury, death, casualty, tortious action or inaction occurring on or
attributable to the Assets and attributable to the period of time prior to the
Closing Date, (iii) employee-related claims of Seller attributable to the period
of time prior to the Closing Date (Subsections 14.2(i) through (iii) being the
“Seller’s Liabilities”), and (v) any breach of any representation, warranty,
covenant or agreement of Seller contained in this Agreement (collectively, the
“Retained Liabilities”).
 
14.3 Indemnification.  “Losses” shall mean any actual losses, costs, expenses
(including court costs, reasonable fees and expenses of attorneys, technical
experts and expert witnesses and the cost of investigation), liabilities,
damages, demands, suits, claims, and sanctions of every kind and character
(including civil fines) arising from, related to or reasonably incident to
matters indemnified against; excluding however any special, consequential,
punitive or exemplary damages, diminution of value of an Asset, loss of profits
incurred by a Party or Loss incurred as a result of the indemnified Party
indemnifying a third party.
 
After the Closing, Buyer and Seller shall indemnify each other as follows:
 
a. Seller’s Indemnification of Buyer.  Seller assumes all risk, liability,
obligation and Losses in connection with, and shall defend, indemnify, and save
and hold harmless Buyer,
 
-22-

--------------------------------------------------------------------------------


its officers, directors, employees and agents, from and against all Losses which
arise from or in connection with (i) Seller’s Liabilities, (ii) any breach of
any representation or warranty made by Seller, (iii) any breach by Seller of
their special warranty of title for the Assets contained in any conveyance, and
(iv) any breach by Seller of this Agreement.
 
b. Buyer’s Indemnification of Seller.  Buyer assumes all risk, liability,
obligation and Losses in connection with, and shall defend, indemnify, and save
and hold harmless Seller, Seller’s partners, employees and agents, from and
against all Losses which arise from or in connection with (i) Buyer’s
Liabilities, and (ii) any breach of any representation or warranty made by
Buyer, and (iii) any breach by Buyer of this Agreement.
 
14.4 Release.  Buyer shall be deemed to have released Seller at the Closing from
any Losses for which Buyer has agreed to indemnify Seller hereunder, and Seller
shall be deemed to have released Buyer at the Closing from any Losses for which
Seller has agreed to indemnify Buyer hereunder.
 
14.5 Procedure.  The indemnifications contained in Section 14.3 shall be
implemented as follows:
 
a. Coverage.  Such indemnity shall extend to all Losses suffered or incurred by
the indemnified party.
 
b. Claim Notice.  The Party seeking indemnification under the terms of this
Agreement (“Indemnified Party”) shall submit a written “Claim Notice” to the
other Party (“Indemnifying Party”) stating:  (i) the amount of each payment
claimed by an Indemnified Party to be owing, (ii) the basis for such claim, with
supporting documentation, and (iii) a list identifying to the extent reasonably
possible each separate item of Loss for which payment is so claimed.  The amount
claimed shall be paid by the Indemnifying Party to the extent required herein
within 30 days after receipt of the Claim Notice, or after the amount of such
payment has been finally established, whichever last occurs.
 
c. Information.  Within 20 days after the Indemnified Party receives notice of a
claim or legal action that may result in a Loss for which indemnification may be
sought under this Article 14 (“Claim”), the Indemnified Party shall give written
notice of such Claim to the Indemnifying Party.  If the Indemnifying Party or
its counsel so requests, the Indemnified Party shall furnish the Indemnifying
Party with copies of all pleadings and other information with respect to such
Claim.  At the election of the Indemnifying Party made within 60 days after
receipt of such notice, the Indemnified Party shall permit the Indemnifying
Party to assume control of such Claim (to the extent only that such Claim, legal
action or other matter relates to a Loss for which the Indemnifying Party is
liable), including the determination of all appropriate actions, the negotiation
of settlements on behalf of the Indemnified Party, and the conduct of litigation
through attorneys of the Indemnifying Party’s choice; provided, however, that no
such settlement can result in any liability or cost to the Indemnified Party for
which it is entitled to be indemnified hereunder without its consent.  If the
Indemnifying Party elects to assume control, (i) any expense incurred by the
Indemnified Party thereafter for investigation or defense of the matter shall be
borne by the Indemnified Party, and (ii) the Indemnified Party shall give all
reasonable information and assistance, other than pecuniary, that the
Indemnifying Party shall deem necessary to the proper defense of such Claim,
legal action, or other matter.  In the absence of such an election, the
Indemnified Party will use its best efforts to defend, at the Indemnifying
Party’s expense, any claim, legal action or other matter to which such other
Party’s indemnification under this Article 14 applies until the Indemnifying
Party assumes such defense, and, if the Indemnifying Party fails to assume such
defense within the time period provided
 
-23-

--------------------------------------------------------------------------------


above, settle the same in the Indemnified Party’s reasonable discretion at the
Indemnifying Party’s expense.  If such a Claim requires immediate action, both
the Indemnified Party and the Indemnifying Party will cooperate in good faith to
take appropriate action so as not to jeopardize defense of such Claim or either
Party’s position with respect to such Claim.
 
d. Dispute.  Other than with respect to a Claim based on an issue for which
another method of dispute resolution is provided in this Agreement, if the
existence of a valid Claim or amount to be paid by an Indemnifying Party is in
dispute, the Parties agree to submit determination of the existence of a valid
Claim or the amount to be paid pursuant to the Claim Notice to binding
arbitration in Denver, Colorado, such arbitration to be conducted as
follows:  The arbitration proceeding shall be governed by Colorado law and shall
be conducted in accordance with the Commercial Arbitration Rules of the American
Arbitration Association (“AAA”), with discovery to be conducted in accordance
with the Federal Rules of Civil Procedure, and with any disputes over the scope
of discovery to be determined by the arbitrators.  The arbitration shall be
before a three person panel of neutral arbitrators, consisting of one person
from each of the following categories:  (1) an attorney who has practiced in the
area of oil and gas law for at least ten years; (2) a retired judge at the
Colorado or United States District Court or Appellate Court level; and (3) a
person with at least ten years of oil and gas industry experience as a petroleum
engineer.  The AAA shall submit a list of persons meeting the criteria outlined
above for each category of arbitrator, and the Parties shall select one person
from each category in the manner established by the AAA.  If the Parties cannot
agree, AAA shall select the arbitrator(s) on which the Parties cannot
agree.  The arbitrators will have no authority to award punitive damages or any
other damages not measured by the prevailing Party’s actual damages, and may
not, in any event, make any ruling, finding or award that does not conform to
the terms and conditions of the Agreement.  The arbitrators shall conduct a
hearing no later than 30 days after submission of the matter to arbitration.  At
the hearing, the Parties shall present such evidence and witnesses as they may
choose, with or without counsel.  Adherence to formal rules of evidence shall
not be required but the arbitration panel shall consider any evidence and
testimony that it determines to be relevant, in accordance with procedures that
it determines to be appropriate.  Any award entered in the arbitration shall be
made in writing and any payment due pursuant to the arbitration shall be made
within 15 days of the arbitrators’ award.  The award of the arbitrators need not
be accompanied by a reasoned opinion.  The arbitrator shall award to the
prevailing Party, if any, as determined by the arbitrator, all of its costs and
fees.  “Costs and fees” means all reasonable pre-award expenses of an
arbitration, including the arbitrators’ fees, administrative fees, travel
expenses, out-of-pocket expenses such as copying, telephone, court costs,
witness fees, and reasonable attorneys’ fees.  The award may be filed in a court
of competent jurisdiction and may be enforced by any Party as a final judgment
of such court.
 
14.6 Reservation as to Non-Parties.  Nothing herein is intended to limit or
otherwise waive any recourse Buyer or Seller may have against any non-party for
any obligations or liabilities that may be incurred with respect to the Assets.
 
ARTICLE 15
MISCELLANEOUS
 
15.1 Exhibits.  The Exhibits referred to in this Agreement are hereby
incorporated in this Agreement by reference and constitute a part of this
Agreement.
 
15.2 Expenses.  All fees, costs and expenses incurred by Buyer or Seller in
negotiating this Agreement or in consummating the Transaction shall be paid by
the Party incurring same, including, without limitation, legal and accounting
fees, costs and expenses.
 
-24-

--------------------------------------------------------------------------------


15.3 Notices.  All notices and communications required or permitted under this
Agreement shall be in writing and addressed as follows:
 
If to Seller:


David E. Brody
Vice President and General Counsel
PetroHunter Energy Corporation
PetroHunter Operating Company
1600 Stout Street, Suite 2000
Denver, Colorado 80202
Telephone:
Facsimile:
Email:  dbrody@petrohunter.com




If to Buyer:


Bruce L. Payne
President and Chief Financial Officer
Laramie Energy II, LLC
1512 Larimer Street, Suite 1000
Denver, Colorado 80202
Telephone:  303-339-4403
Facsimile:  303-339-4399
Email:  bpayne@laramie-energy.com




With copies to:


Janet N. Harris
Holland & Hart LLP
555 17th Street, Suite 3200
Denver, Colorado 80202
Telephone:  303-295-8302
Facsimile:  303-291-9127
Email:  jnharris@hollandhart.com


Any notice or communication hereunder shall be deemed to have been duly made and
the receiving Party charged with notice (i) if personally delivered, when
received, (ii) if faxed, when received if receipt is confirmed, (iii) if mailed,
certified mail, return receipt requested, on the date set forth on the return
receipt, or (iv) if sent by overnight courier, one day after sending.  Any Party
may, by written notice so delivered to the other Parties, change the address or
individual to which delivery shall thereafter be made.
 
15.4 Amendments.  This Agreement may not be amended nor any rights hereunder
waived except by an instrument in writing signed by the Party to be charged with
such amendment or waiver and delivered by such Party to the Party claiming the
benefit of such amendment or waiver.
 
-25-

--------------------------------------------------------------------------------


15.5 Assignment.  Subject to Section 15.18, prior to Closing, neither Seller nor
Buyer shall assign all or any portion of its respective rights or delegate all
or any portion of its respective duties hereunder without the prior written
consent of the other Party.
 
15.6 Announcements.  Buyer and Seller agree that prior to making any press
releases and other public announcements concerning this Agreement and the
Transaction, the Party desiring to make such public announcement shall obtain
the prior written consent of the other Party.
 
15.7 Headings.  The headings of the Articles and Sections of this Agreement are
for guidance and convenience of reference only and shall not limit or otherwise
affect any of the terms or provisions of this Agreement.
 
15.8 Counterparts.  This Agreement may be executed by Buyer and Seller in any
number of counterparts, each of which shall be deemed an original instrument,
but all of which together shall constitute one and the same
instrument.  Execution can be evidenced by fax or electronic signatures with
original signature pages to follow in due course.
 
15.9 References.  References made in this Agreement, including use of a pronoun,
shall be deemed to include, where applicable, masculine, feminine, singular or
plural, individuals, partnerships or corporations.  As used in this Agreement,
“person” shall mean any natural person, corporation, partnership, court, agency,
government, board, commission, trust, estate or other entity or authority.
 
15.10 Governing Law.  This Agreement and the Transaction and any arbitration or
dispute resolution conducted pursuant hereto shall be construed in accordance
with, and governed by, the laws of the State of Colorado and the Parties hereby
subject themselves to the sole and exclusive jurisdiction of the Federal or
State courts of Colorado for resolution of any dispute related to this
Agreement.
 
15.11 Entire Agreement.  This Agreement constitutes the entire understanding
among the Parties, their respective partners, shareholders, officers, directors
and employees with respect to the subject matter hereof, superseding all
negotiations, prior discussions, preliminary term sheets and prior agreements,
notwithstanding language to the contrary therein.
 
15.12 Binding Effect.  This Agreement shall be binding upon, and shall inure to
the benefit of, the Parties, and their respective successors and assigns.
 
15.13 Survival.  The representations and warranties set forth in Article 6 and
Article 7 shall survive the Closing without limitation as to time.  Delivery of
the Assignment and Bill of Sale at the time of the closing will not constitute a
merger of this Agreement with the Assignment.
 
15.14 No Third-Party Beneficiaries.  This Agreement is intended only to benefit
the Parties and their respective permitted successors and assigns.
 
15.15 Limitation on Damages.  The Parties expressly waive any and all rights to
consequential, special, incidental, punitive or exemplary damages, or loss of
profits resulting from breach of this Agreement.
 
15.16 Severability.  It is the intent of the Parties that the provisions
contained in this Agreement shall be severable.  Should any provisions, in whole
or in part, be held invalid as a matter of law, such holding shall not affect
the other portions of this Agreement, and such portions that are not invalid
shall be given effect without the invalid portion.
 
-26-

--------------------------------------------------------------------------------


15.17 Condition Precedent.  A condition precedent to the effectiveness of this
Agreement is signature by both Buyer and Seller.  Unless and until both Buyer
and Seller have executed this Agreement, the Agreement will not be legally
binding.
 
Executed on the dates of the acknowledgments set forth below.
 
SELLER:


PETROHUNTER ENERGY CORPORATION






By:    /s/ Charles B. Crowell                                        
Charles B. Crowell
Chief Executive Officer




PETROHUNTER OPERATING COMPANY


 


By:    /s/ Charles B. Crowell                                        
Charles B. Crowell
Chief Executive Officer

 
BUYER:


LARAMIE ENERGY II, LLC






By:  /s/ Bruce L. Payne                                               
Bruce L. Payne
President and Chief Financial Officer






-27-

 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------
